Citation Nr: 0807499	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1969 to November 1971.  The veteran also 
served on active duty in the United States Army for eight 
days in May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss and granted an increased rating for post-
traumatic stress disorder from 10 percent to 70 percent 
effective in February 2004.  Jurisdiction of the case lies in 
the Los Angeles, California, RO.  

In this case, the representative appears to be requesting an 
earlier effective date for service connection for the 
veteran's PTSD, by VA Form 9 filed in January 2006.  In this 
case, service connection for the veteran's PTSD was granted 
in a January 1983 rating decision.  It is unclear whether the 
representative is intending to raise a claim for an earlier 
effective date based on clear and unmistakeable error.  This 
matter is referred to the RO for clarification.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post-service bilateral hearing loss disability 
and service, is not of record.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD does not result in 
symptoms more nearly approximating that of total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran's representative in March 2004, prior to the 
initial adjudication of the claim in June 2004.  The VCAA 
letter notified the veteran that VA would try to assist him 
in obtaining medical records, employment records, or records 
from federal agencies and what evidence he should submit.  
The letter also told the veteran that he should inform the RO 
of any evidence that pertains to his claim.  The letter 
further informed the veteran that it was his responsibility 
to make sure that the VA received all requested records that 
are not in the possession of a Federal agency.  The Board 
finds that VA has satisfied the four elements of Pelegrini, 
supra.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  First, with regard to the claim for service 
connection for hearing loss, although notice pertaining to 
Dingess was not sent, since the claim for service connection 
is being denied, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

The Board next discusses Dingess's requirements as they 
pertain to the veteran's claim for an increased rating for 
PTSD.  Regarding Dingess's requirement that the veteran 
receive proper notice of the criteria for the effective date, 
the veteran's increased rating was granted from February 
2004, the date of his claim.  Despite being informed, by 
letter dated March 2004, that he should submit "any 
evidence" in his possession to support his claim, the 
veteran has submitted no evidence that would indicate that 
his effective date should be earlier.  Therefore, he has not 
been prejudiced.  

Additionally, as discussed below, with regard to the 
disability rating, the veteran has not been prejudiced 
either.  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the VCAA duty to notify has not been satisfied with 
respect to the requirements set forth by Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because a 
reasonable person could be expected to understand what 
evidence was required to substantiate his claim for an 
increased rating from the information provided by the RO.  
Specifically, the Board notes that the veteran was provided 
with the diagnostic criteria pertaining to psychological 
disabilities with the November 2005 statement of the case.  A 
reasonable person could be expected to read this document and 
determine that evidence that he or she met the diagnostic 
criteria for a higher rating was needed.  The diagnostic code 
discusses the affects of the veteran's psychological 
disability on employment.  A reasonable person would also 
glean that medical records or other evidence would assist him 
or her in obtaining an increased rating.  Moreover, the 
veteran is represented by a qualified, experienced agent who 
is familiar with the rating code and the criteria for 
establishing a higher disability evaluation.  Thus, the 
veteran has not been prejudiced.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and post service VA examination reports.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with a VA examination pertaining to 
his claim for PTSD in April 2004.  

The veteran was scheduled for an additional examination 
pertaining to his claimed bilateral hearing loss but did not 
appear.  VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the RO has provided the veteran with the 
opportunity to report for a recent VA examination to 
determine whether he had a disability and if it was related 
to service.  Nevertheless, the veteran failed to report for 
the scheduled VA examination without explanation, and the 
Board must rely upon the evidence in the claims file to reach 
its decision. 38 C.F.R. § 3.655 (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)

Legal Criteria -Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 which 
provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Analysis - Service Connection for Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.

Service medical records are silent regarding any complaints 
of acoustic trauma.  On a separation examination dated May 
1971, pure tone thresholds, in decibels, were as follows:




HERTZ




500
100
2000
3000
4000
6000
RIGHT
0
0
5
10
0
5
LEFT
25
5
0
0
10
0

The veteran's ears and eardrums were noted as normal.

No other information regarding the veteran's hearing was 
recorded at his separation examination.  The separation 
examination thus does not indicating hearing loss sufficient 
to indicate a hearing disability for VA purposes.  See 
38 C.F.R. § 3.385.  There is no evidence of hearing loss 
within one year of separation, thus the presumptions of 
§§ 3.307 and 3.309(a) do not apply.  

The veteran was scheduled for a VA hearing examination in 
April 2004 but failed to appear without explanation.  Thus, 
there is no competent medical evidence to show that the 
veteran has a current hearing disability.

The only evidence that the veteran has hearing loss and that 
it is connected to service is the agent's February 2004 
letter claiming service connection for a hearing disorder.  

Although the Board does not doubt that the veteran sincerely 
believes that he has a hearing loss disability and that it is 
connected to service, as a lay individual, he is not 
competent to attribute his current bilateral hearing loss 
disability to his service, as that would require a medical 
opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for bilateral hearing loss disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Legal Criteria - Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings. 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The rating criteria for rating mental disorders read as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis - Increased Rating for PTSD

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of a 
100 percent rating for PTSD.  In essence, the probative and 
persuasive evidence fails to show that the veteran's PTSD is 
productive of total occupational and social impairment.

The veteran received an examination, performed under contract 
for VA by QTC, in April 2004.  The examiner noted past 
events, as reported by the veteran, relating to the cause and 
early manifestations of his PTSD.  The veteran also indicated 
that he has received treatment from a psychiatrist since 
1973.  

Relating to the current level of his disability, the veteran 
reported that as November 5 is an anniversary of a traumatic 
event that he experienced, he becomes agitated around this 
date.  The veteran reported recurrent recollections of the 
event, along with recurrent nightmares, to include waking up 
sweating and agitated.  The veteran also reported flashbacks.  
The veteran indicated that since the Vietnam War, to this 
day, he has had difficulty controlling his thoughts and 
impulses to kill other individuals.  The veteran reported 
that he does not watch war movies and avoids Vietnamese 
individuals.  The veteran reported that he kept a cactus 
garden in the back of his home and that this is the only 
place where he can find peace and quiet.  

The veteran reported continual employment by the federal 
government since 1982.  Regarding this employment, the 
veteran noted that although he used to release some of his 
anger and frustration when his job took him out into the 
field, his job has more recently kept him confined to his 
office, causing him difficulties with anger management.  He 
indicated that he might be terminated from his job due to 
these difficulties.  

Socially, the veteran reported that he had four children 
between the ages of 5 and 31, and indicated that he was 
currently living with his current wife of twelve years.  
Regarding daily living, he reported that he cleaned, shopped, 
went to work, and took care of his hygiene.

On examination, the veteran was well-groomed and well 
dressed.  He was somewhat pleasant, overall cooperative, but 
fidgety.  His speech was of normal rate and rhythm, his mood 
was nervous and edgy.  His affect was somewhat blunted at 
times.  The veteran's thought processes were linear, logical, 
and goal directed.  The veteran was neither suicidal nor 
homicidal.  The veteran's insight and judgment were 
reasonable.  The veteran was alert and oriented to time, 
person, place, and reason for this evaluation.  Concentration 
was poor.  The veteran was assigned a GAF score of 50 to 55 
for his PTSD.  As discussed above, a GAF score between 41 and 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 and 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The examiner determined that the veteran had 
mild to moderate impairment of his ability to work, depending 
on the situation.  

The examiner noted that the veteran had no impairment in the 
ability to understand, remember, and carry out simple one or 
two step job instructions.  There was no impairment in the 
ability to complete detailed and complex instructions.  The 
veteran had moderate to severe impairment, at times, in his 
ability to relate and interact with supervisors, coworkers, 
and the public.  He had moderate impairment in his ability to 
maintain concentration and attention, persistence, and pace.  
The veteran had mild impairment in the ability to associate 
with day-to-day work activity, including attendance and 
safety.  He had moderate impairment in the ability to adapt 
to the stresses common to a normal work environment, 
including attendance and safety and moderate impairment in 
the ability to maintain regular work attendance and 
consistently perform work activities.  

When all of the evidence, discussed above, is considered, the 
requirements for a 100 percent rating are not met.  The 
evidence does not show that the veteran has total 
occupational and social impairment.  Regarding total 
occupational impairment, as discussed above, the examiner 
determined that the veteran had mild to moderate impairment 
of his ability to work.  Further, the Board notes that the 
veteran has been continuously employed by the federal 
government for over twenty years. 

Regarding social impairment, the Board notes that the veteran 
has been married for the last twelve years and lives with his 
family.  Thus, the veteran is not totally impaired socially 
either.  The GAF score range assigned also supports this 
finding.

Further, there is no evidence to show that the veteran has 
any of the symptoms required for a 100 percent rating, such 
as grossly inappropriate behavior, disorientation to time or 
place, or memory loss for such information as the names of 
close relatives, own occupation, or his own name.  

It is noted, however, that in Hart v. Mansfield, 21 Vet.App. 
505 (2007), the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  Nonetheless, as demonstrated above, the 
Board finds that "staged ratings" are not appropriate in 
this case.  There is no evidence to show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.

Based on the above analysis, the Board finds that the 
veteran's disability does not approximate the symptoms 
contemplated by the 100 percent rating.  See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 9411.  

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected PTSD so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 (2007), is not warranted. 

Although the Board has considered the benefit of the doubt 
doctrine; as discussed above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 70 percent for PTSD.  Accordingly, 
the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


